DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed 01/11/2021. Claims 1 and 23 have been amended. Claims 13-22 are cancelled. No claims have been added. Claims 1-12 and 23-31 are pending.  

Response to Arguments
1.	Applicant’s amendments/arguments, see pgs 6-7, filed 01/11/2021, with respect to the rejection(s) of claims 1-4 under 35 U.S.C. 103 as being unpatentable over 1-2, 4-12, 23-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2010/0183203) hereinafter known as Ye, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, and further in view of Toki et al. (US 2005/0063611 ) and claim 26 is/ are rejected under 35 
	The Applicant amends the claim 1 and 23 to include the limitation “…each detector configuration includes a swivel angle…” and “…each detector configuration comprising a swivel angle…”, respectively.
The Examiner points to Ye [0022] which discloses  “One or more drives 152 varies the relative positions of the detectors 112 and the object,….  The drive 152 may include suitable drive(s) for moving the detectors 112 tangentially or radially with respect to the examination region.  The relative angular orientation of the detectors 1121, 1122 may also be adjustable.” Further, [0029] teaches and Fig. 2 shows a detector 112 at three (3) angular positions with respect to the object 106. One with ordinary skill within the art would understand that the adjustable angular orientation/positions of the detector corresponds to the Applicant’s limitation of a detector configuration which includes/comprising a swivel angle. The amendment does not overcome the reference of Ye et al. (US 2010/0183203).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 23-25 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2010/0183203) hereinafter known as Ye.
With regards to claim 1, Ye discloses a method ([0008]; a method of reconstructing gamma ray projections) of processing a SPECT [0020] image of a region of interest ([0020]; examination region 108) obtained using at least one gamma detector [0021] detecting gamma radiation from the region of interest at multiple detector configurations [0022][0029], wherein each of the detector configurations includes a swivel angle ([0029]; Fig. 2), the method comprising:
([0031]; The reference teaches of utilizing a depth dependent detector 112 to obtain image data (from a region of interest 106) by utilizing a number of iterations to the log of spatial resolutions in various directions. The detector configuration is varied during this method [0029].);
determining a resolution level for each of a plurality of directions in each point in the image based on the data obtained (The reference teaches of modeling the depth dependent detector resolution during the reconstruction can improve the spatial resolution of the resultant image data [0031] however, the reference does not specifically disclose determining a resolution level for a plurality of directions. The reference teaches that spatial resolution varies based on detector angular position and distance [0029][0030]) and further discloses that increasing the number of iterations improves the spatial resolution in both directions [0031]. It would have been obvious to one of ordinary skill within the art to recognize that obtaining spatial resolutions in various direction having different resolutions corresponds to determining resolution levels in a plurality of directions which is disclosed in the claim recitation.) ; and
[0031][0032][0037].

With regards to claim 2, Ye discloses the method of claim 1, wherein the data is further indicative of multiple detection durations, each associated with at least one of the detector configurations ([0031]; detector iterations), and wherein the resolution levels are determined based on said durations (see the rejection of claim 1).

With regards to claim 4, Ye discloses the method of claim 1, wherein for at least one point (Fig. 2; 206; [0042]), different resolution levels are determined along different directions (see the rejection of claim 1).

With regards to claim 5, Ye discloses the method of claim 1, wherein the data is further indicative of the shape of the region of interest, and the resolution levels are determined based on said shape. ([0025]; morphological characteristics)

With regards to claim 6, Ye discloses the method of claim 1, wherein the processing comprises reducing the variability of a point resolution along different directions. [0029][0030][0032]

With regards to claim 7, Ye discloses the method of claim 1, wherein the processing comprises reducing the variability of a direction resolution among different points. [0031]

With regards to claim 8, Ye discloses the method of claim 1, wherein the processing comprises reducing the variability of local resolutions along different points in the image. [0030] [0031]

With regards to claim 9, Ye discloses the method of claim 1, wherein processing the image comprises reducing the resolution in a first direction of a point having in the first direction a resolution level higher than in a second direction. [0030] [0031]

With regards to claim 10, Ye discloses the method of claim 1, comprising denoising the image based on the resolution levels determined. [0036]

With regards to claim 11, Ye discloses the method of claim 1, comprising sharpening the image based on the resolution levels determined. ([0033] teaches the use of a sharpening filter.)

With regards to claim 12, Ye discloses the method of claim 1, comprising reducing the resolution in some points and/or directions ([0031]; incorporating a blurring model) and sharpening the image in other points and/or directions [0033].

With regards to claim 23, Ye discloses an apparatus for imaging a region of interest (Fig. 1; SPECT system 100), the apparatus comprising:
at least one gamma detector 1121 1122;
a detection controller ([0022]; one or more drives 152) configured to control the at least one gamma detector to detect gamma radiation from the region of interest at multiple detector configurations [0022], each detector configurations comprising a swivel angle ([0029]; Fig. 2); and
a processor configured to reconstruct an image from readings of the at least one gamma detector [0010][0052];
([0031]; The reference teaches of utilizing a depth dependent detector 112 to obtain image data (from a region of interest 106) by utilizing a number of iterations to the log of spatial resolutions in various directions. The detector configuration is varied during this method [0029].);
determine a resolution level for each of a plurality of directions in each point in the image based on the data obtained (The reference teaches of modeling the depth dependent detector resolution during the reconstruction can improve the spatial resolution of the resultant image data [0031] however, the reference does not specifically disclose determining a resolution level for a plurality of directions. The reference teaches that spatial resolution varies based on detector angular position and distance [0029][0030]) and further discloses that increasing the number of iterations improves the spatial resolution in both directions [0031]. It would have been obvious to one of ordinary skill within the art to recognize that obtaining spatial resolutions in various direction having different resolutions corresponds to determining resolution levels in a plurality of directions which is disclosed in the claim recitation.); and
[0031][0032][0037].

With regards to claim 24, Ye discloses the apparatus of claim 23, wherein the detection controller is configured to control the at least one gamma detector to detect gamma radiation from the region of interest for a different time duration at each of the multiple detector configurations ([0031]; different iterations), and wherein the resolution levels are determined based on said time durations (see the rejection of claim 23).

With regards to claim 25, Ye discloses the apparatus of claim 23, wherein the data is further indicative of the shape of the region of interest, and the resolution levels are determined based on said shape. ([0025]; morphological characteristics)

With regards to claim 27, Ye discloses the apparatus of claim 23, wherein the processor is configured to process the image so that a variability of a point resolution along different directions is reduced. [0030] [0031]

With regards to claim 28, Ye discloses the apparatus of claim 23, wherein the processor is configured to process the image so that a variability of a direction resolution among different points is reduced. [0030] [0031]

With regards to claim 29, Ye discloses the apparatus of claim 23, wherein the processor is configured to process the image by reducing the resolution of a point along the first direction for points having a resolution level higher in the first direction than in a second direction. [0030] [0031]

With regards to claim 30, Ye discloses the apparatus of claim 23, wherein the processor is configured to reconstruct a denoised image based on the resolution levels determined. [0036]

With regards to claim 31, Ye discloses the apparatus of claim 23, wherein the processor is configured to reconstruct a sharpened image based on the resolution levels determined. ([0033] teaches the use of a sharpening filter.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, and further in view of Toki et al. (US 2005/0063611) hereinafter known as Toki.
With regards to claim 3, Ye discloses that utilizing a non-isotropic image resolution, a reconstructed point source may appear more like an oval rather than a round dot [0006] and further teaches that a point in the three-dimensional (3D) object space and a detector 112 typically varies with the relative angular position of the detector 112 and the object 106 [0029]. Further, Ye teaches that modeling the depth dependent detector 112 resolution (e.g., by incorporating a blurring model) during the reconstruction can improve the spatial resolution of the resultant image data [0031].    Ye does not disclose the method of claim 1, wherein the resolution levels are described by an estimated point spread function (PSF) at each point location.
Toki discloses a super-resolution processor includes a storage section for storing data of point spread functions of an X-ray CT scanner (Abstract), however, the processor can be utilized for single-photon emission CT (SPECT) scanners and gamma cameras [0026]. Toki teaches that “…blurring that depends on the resolution limit appears on the image as a result of multidirectional multiple combination of data profiles of one view at a minute point. ….a CT image can be stated as the intensity distribution function of a minute point image which represents blurring, that is, the assembly of point spread functions (PSFs).” [0008]. Toki goes on to teach of a  PSF storage section 31 that stores data of point spread (resolution limit) of the detector 23, or a microsphere for three dimensions, and reconstructing its projection data, in this case, by reconstructing the region around the wire phantom or the microsphere on an enlarged scale.  PSF is obtained as enlarged image data of a reconstructed microobject of a size (diameter) less than the resolution limit [0032][0034].
In view of Toki, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify  Ye’s method with the capability of determining resolution levels by utilizing the point spread function. The motivation is to apply PSF to resolve the area of interest below the resolution limit for the reconstruction of a smoothed high resolution image.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye, and further in view of Boese et al. (US 2007/0238952) hereinafter known as Boese.
With regards to claim 26, Ye teaches that the distance between a point in the three-dimensional (3D) object space and a detector 112 typically varies with the relative angular position of the detector 112 and the object 106 [0029]. Ye does not disclose the apparatus of claim 25, further comprising at least one 3D sensor, and the processor is configured to infer the shape of the region from readings of the at least one 3D sensor.
Boese discloses  a method for registering intra-operative image data set with pre-operative 3D image data set (Abstract) wherein the intra-operative image data sets can also be functional nuclear-medical 3D image data (e.g. PET or SPECT images) which supply a description of metabolic functions or processes of the body [0005]. Further, the reference teaches of an optical 3D sensor system and an an intra-operative imaging modality (e.g. C-arm, PET, SPECT etc.) and also a pre-operative 3D image data set of a morphological imaging modality (e.g. CT, MRT), which contains the surface of the region of interest [0034]. Further, Boese [0042] and [0043] discloses that “If the surface of the examination area is detected with the aid of the optical 3D sensor system during the examination with a possible movement of the examination area relative to the PET or SPECT gantry can be detected and what is known as a movement field (movement sequence relating to the examination area) can be computed.  Since nuclear-medical investigation methods such as PET and SPECT are associated with a relatively long acquisition time of typically a few minutes (PET) up to more than 20 minutes (SPECT), movement artifacts in the PET and SPECT imaging are produced relatively frequently or the resolution of PET and SPECT is reduced because of image blurring caused by patient movement. The movement field determined with the aid of the optical 3D sensor system can be used …. to correct the faulty local resolution of (metabolic) events caused by patient movements, in order to reduce or improve the resolution of movement artifacts in PET and SPECT images.” [0043].
In view of Boese, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the apparatus of Ye with a processor capable of utilizing a 3D sensor configured to provide the shape or morphology of the region of interest. The motivation is to correct for faulty resolution due to patient movement and reduce or improve the resolution of movement artifacts in SPECT images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884